Eish, O. J.
Where a distress -warrant lias been arrested by the defendant therein making a counter-affidavit and replevying the property by giving an eventual condemnation-money bond, he is estopped from withdrawing the counter-affidavit over the objection of the plaintiff, thereby causing a dismissal of the case, and thus depriving the court of jurisdiction to render judgment on the bond, the defendant nevertheless *440retaining possession of the property so obtained. Griggs v. Willbanks, 96 Ga. 744 (22 S. E. 327).
June 17, 1911.
Distraint. Before Judge Worrill. Early superior court. April 6, 1910.
It. II. Sheffield, for plaintiff.
Calhoun & Ramio, for defendant.

Judgment reversed.


All the Justices concur.